FILED
                           NOT FOR PUBLICATION                              NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AUGUST MARIE PARKER,                             No. 10-17033

             Plaintiff-counter-defendant-        D.C. No. 2:09-cv-00428-SRB
3rd-party-defendant - Appellee,

  v.                                             MEMORANDUM *

ALBERTO ZAVALA; et al.,

             Third-party-defendants-cross-
claimants - Appellants,

  and

KIMBERLY ZAVALA,

              Third-party-defendant-cross-
claimant,

PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

              Defendant-third-party-
plaintiff.



                    Appeal from the United States District Court
                             for the District of Arizona


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                      Susan R. Bolton, District Judge, Presiding

                          Submitted November 16, 2011 **
                             San Francisco, California

Before: NOONAN and BEA, Circuit Judges, and WALTER, Senior District
Judge.***

      This is an appeal from a motion for summary judgment; the facts are not

repeated as the parties are familiar with them. We are constrained to interpret 38

U.S.C. § 1970(a) of the Servicemembers’ Group Life Insurance Act to require

strict compliance with its provisions regarding the designation of beneficiaries.

Prudential Ins. Co. v. Perez, 51 F.3d 197, 198–99 (9th Cir. 1995). At the time of

the insured’s death, the Army had only August Marie Parker listed as a designated

beneficiary on file in its records. Appellants proffered no evidence to establish a

triable issue of fact as to another properly designated beneficiary, or that the

designation of Parker was for some reason invalid. Marks v. United States, 578

F.2d 261, 263 (9th Cir. 1978).

      AFFIRMED.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Donald E. Walter, Senior District Judge for the U.S.
District Court for Western Louisiana, sitting by designation.